319 Md. 110 (1990)
570 A.2d 1243
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND
v.
THOMAS F. KENNEDY
Misc. Docket (Subtitle BV) No. 1, September Term, 1990.
Court of Appeals of Maryland.
March 13, 1990.

ORDER
Upon consideration of the Consent to Disbarment filed by THOMAS F. KENNEDY in accordance with Maryland Rule BV13(b), and the written Recommendation of Bar Counsel, it is this 13th day of March, 1990
ORDERED, by the Court of Appeals of Maryland, that THOMAS F. KENNEDY, be, and he is hereby disbarred by consent from exercising in any manner the privilege of practicing law in this state; and it is further
ORDERED that the Clerk of this Court shall forthwith place the name of THOMAS F. KENNEDY on a list maintained in this Court of non-admitted attorneys who are excluded from exercising in any manner the privilege of practicing law in this state and shall forward a copy of this Order to the State Court Administrator to be maintained with his docket of attorneys who are denied special admission to practice in this state.